Citation Nr: 0840999	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  05-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.   Entitlement to an increased evaluation for allergic 
rhinitis, status post nasal septoplasty, currently rated as 
10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for porphyria cutanea 
tarda (previously claimed as a skin disorder due to Agent 
Orange exposure).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and December 2005 rating 
decisions issued by the Department of Veterans (VA) Regional 
Office (RO) in San Diego, California.

While the case was in appellate status, the RO increased the 
evaluation for the veteran's allergic rhinitis from a 
noncompensable rating to a 10 percent rating, effective 
November 21, 2002.  The veteran continued his appeal for a 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With regard to the veteran's claim of service connection for 
porphyria cutanea tarda, it has been held that the Board is 
under a legal duty in such cases to determine if there was 
new and material evidence submitted, regardless of the RO's 
actions.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has phrased the issue as 
whether new and material evidence has been received to reopen 
the claim of service connection for porphyria cutanea tarda 
(previously claimed as a skin disorder due to Agent Orange 
exposure) on the title page of this decision.

During a December 2007 VA (QTC) examination in conjunction 
with his rhinitis claim, the veteran also received a 
diagnosis of sinusitis.  In addition, at his October 2008 
hearing, the veteran in essence raised the issue of service 
connection for sinusitis.  This issue is referred to the RO 
for appropriate action.

The veteran testified at an October 2008 video-conference 
hearing.

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for porphyria cutanea 
tarda.  The reopened claim and the claim of service 
connection for PTSD require additional development and are 
the subject of the remand appended to this decision.  The 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  In a March 1980 rating decision, the RO denied service 
connection for a skin disorder due to Agent Orange exposure.

2.  New and material evidence has been received since the 
March 1980 rating decision in support of the veteran's claim 
of service connection for porphyria cutanea tarda.

3.  Allergic rhinitis is not manifested by nasal polyps.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1980 RO decision, and thus the claim for service 
connection for porphyria cutanea tarda is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for allergic rhinitis, status post nasal septoplasty, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for porphyria cutanea tarda.  Therefore, no further 
development is needed with respect to this claim.

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) if an increase in the disability is found, the rating 
will be assigned by applying the relevant Diagnostic Codes 
(DC) based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the requirements under Vasquez-Flores, the veteran was 
apprised of the rating criteria under which he is rated and 
the types of medical and lay evidence that may be obtained to 
support an increased rating for his service-connected 
allergic rhinitis in a May 2008 letter.   

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the severity of 
the disability, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased  Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Allergic rhinitis is rated under DC 6522.  This diagnostic 
code provides a 10 percent rating for allergic rhinitis 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side. The next higher rating of 30 percent requires 
evidence of polyps.  See 38 C.F.R. § 4.97, DC 6522.

In a rating decision of March 1980, service connection for 
allergic rhinitis was granted and a noncompensable rating was 
assigned. 

In November 2002, the veteran filed his present claim seeking 
an increased disability rating for allergic rhinitis.  

In an August 2006 supplemental statement of the case, the 
disability rating for allergic rhinitis was increased to 10 
percent, effective November 21, 2002 (the date of receipt of 
the claim for an increased rating).  

In a January 2007 rating decision, a temporary evaluation of 
100 percent was assigned from November 14, 2002 to December 
31, 2002 for a nasal septoplasty necessitating convalescence.   
A 10 percent evaluation was resumed from January 1, 2003.  
Thereafter, a temporary evaluation of 100 percent was again 
assigned from August 4, 2005 to September 30, 2005 for a 
nasal septoplasty necessitating convalescence.  A 10 percent 
evaluation was resumed from October 1, 2005.

On VA (QTC) examination in March 2003, there was evidence of 
mild tenderness to palpation in the maxillary sinuses.  The 
tympanic membranes were intact.  There was evidence of 20 
percent left nasal obstruction and mild left turbinate 
hypertrophy with crusting in both nostrils.  There was no 
evidence of drainage or discharge.  The diagnosis was 
allergic rhinitis.   

On VA (QTC) examination in June 2006, there was evidence of 
right nasal obstruction at approximately 40 percent.  There 
was evidence of clear nasal discharge, bilaterally.  There 
was no evidence of crusting or loss of part of the nose.  
There was no evidence of loss of the alae.  There was no 
evidence of nasal polyps or of septal deviation.

On VA (QTC) examination in December 2007, there was no nasal 
obstruction, no deviated septum, and no partial loss of the 
nose, no partial loss of the alae, no nasal polyps, no scar 
and no disfigurement.  Rhinitis was present and was believed 
to be allergic in origin because there was inflammation of 
the turbinates of the nose.  There was no purulent discharge 
from the nose.  The examiner noted that the diagnosis of 
allergic rhinitis, status post septoplasty and inferior 
turbinate reduction remained the same.  It was noted that 
there was no finding of bacterial rhinitis.

The Board finds there is no competent evidence of record 
indicating that the service-connected allergic rhinitis is 
manifested by sufficient symptomatology to warrant a higher 
evaluation.  Diagnostic Code 6522 provides for a 30 percent 
rating for allergic rhinitis with polyps, however, no nasal 
polyps were seen during any of the VA examinations.   In 
short, there is simply no basis to assign a rating higher 
than 10 percent for the veteran's allergic rhinitis.  

At an October 2008 video-conference hearing, the veteran 
essentially testified that the nasal surgeries were not 
successful in clearing up his sinus cavity.  The Board finds 
that the veteran's descriptions of symptomatology are both 
credible and reliable.  However, his overall objective 
disability picture regarding the severity of his allergic 
rhinitis is not illustrative of the criteria for an 
evaluation in excess of 10 percent.   

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to for allergic rhinitis, status post nasal 
septoplasty.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the appeal concerning this claim is denied.

New and Material Evidence

The veteran's claim of service connection for a skin disorder 
due to Agent Orange exposure was denied by a March 1980 
rating decision.  As there was no timely appeal, the RO's 
March 1980 denial of service connection is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.
  
The present claim was initiated by the veteran in February 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the March 1980 RO decision, the veteran's 
service records reflected his service in Vietnam.  Thus, his 
exposure to herbicides during his active military duty was 
presumed.  VA dermatological examination showed that the 
veteran's skin was slightly dry but otherwise normal.  
Consequently, the RO denied service connection for a skin 
disorder, asserted to be secondary to in-service exposure to 
herbicides, on the basis that there was no medical evidence 
of a current skin disorder.  Since that rating decision, 
findings from a January 2004 VA Agent Orange examination 
reveal that that the veteran has skin changes that are more 
likely than not due to porphyria cutanea tarda.  This 
evidence is clearly new in that it was not previously of 
record and is so significant that it must be reviewed in 
connection with the current claim.  The veteran has therefore 
presented new and material evidence to reopen the claim of 
service connection for porphyria cutanea tarda.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for porphyria cutanea tarda.

Entitlement to an increased initial rating for allergic 
rhinitis, status post nasal septoplasty, currently rated as 
10 percent disabling is denied.


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a skin disorder, due to Agent Orange exposure, the Board must 
now consider the de novo issue of entitlement to service 
connection for porphyria cutanea tarda, due to Agent Orange 
exposure.  Specifically, during a January 2004 Agent Orange 
examination, the veteran reported that he experienced rashes 
on his face, hands and legs.  It was noted that the veteran's 
work in Vietnam involved working in tunnels and spraying 
chemicals.  Examination of the skin revealed numerous 
hyperpigmented scars on both extremities and trunk.  The 
examiner concluded that the skin examination and 24 hour 
urine test for porphyrins was not diagnostic of but likely 
from porphyria cutanea tarda as not.  The veteran also had a 
serum dioxin analysis in 2001 which revealed a dioxin 
concentration of  6.00 ppt. (average for Vietnam veterans 
reporting history of spraying was 4.28; for Vietnam veterans 
not reporting history of spraying it was 2.72; and for non 
Vietnam veterans is was 2.14).   In 2007 VA outpatient 
treatment records, a definitive diagnosis of porphyria 
cutanea tarda could not be made.  

In light of these facts, as well as the veteran's confirmed 
presence in Vietnam during his active military duty, the 
Board finds that a remand of the veteran's skin claim is 
necessary.  Specifically, on remand, the veteran should 
undergo a current VA dermatological examination to determine, 
to the extent possible, the etiology of any skin disability.

The veteran's claim for service connection for PTSD also 
warrants further development.  

The medical evidence of records shows that the veteran is 
currently diagnosed as having PTSD.  

The veteran contends that he has PTSD due to traumatic events 
which occurred during his service in Vietnam; however, his 
in-service stressor statements have not been corroborated.  
The veteran has submitted written statements as well as 
hearing testimony that he was awarded the Bronze Star for 
search and destroy missions with the 173rd Abn Brigade, ROK 
Tiger Division, 5th Group.  He indicated that he served as a 
perimeter patrol, tunnel rat and chemical personnel detector 
with Unit 503, 1st, 2nd, 3rd and 4th Battalion (173rd Abn).  He 
reported that he was involved with the pickup of wounded and 
dead soldiers from Ankhe to LZ English.  He stated that, as a 
tunnel rat in the Tuy Hoa area, he saw many Viet Cong bodies.  
He indicated that he was stationed at the following sites:  
LZ English, Ankhe, Pleiku, DakTo, Na Trang and Tuy Hoa.  

The evidence reflects that the veteran's Bronze Star was not 
awarded with "V" device, and the service personnel records 
associated with the claims file do not reflect any other 
military awards or decorations indicative of combat; thus, 
his claimed stressors would have to be independently 
corroborated.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The veteran's stressor statements with the 
corresponding dates should be sent to the US Army and Joint 
Services Records Research Center (JSRRC) for corroboration.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA dermatological examination to determine 
the nature, extent, and etiology of any 
diagnosed skin disorder(s) that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.

All pertinent pathology should be noted in 
the examination report.  In addition, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that any skin disability was 
caused by, or is in any way related to, 
the veteran's in-service exposure to 
herbicides. 

2.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors along with dates provided.  The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following:  a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

4.  After conducting any additional 
indicated development, the issues on 
appeal should be readjudicated.  In the 
event that the claims are not resolved to 
the satisfaction of the veteran, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


